Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 35, 38-45, and 48-54 are pending. Claims 1-34, 36-37, and 46-47 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/15/2022 has been entered. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35, 38-45, and 48-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 35, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 5-6 and 9 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (e.g. processor and WTRU recited in ll. 1-4) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The limitations recited in ll. 14-16 and 29-30 are extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because they only transmit and receive data which are a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II.i. (Step 2B). Finally, the limitation recited in ll. 6-7 is non-functional descriptive language which merely further defines the one or more service-level requirements, and does not affect the abstract idea analysis of the claim. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 38-44, they are dependent upon claim 35 and include all the limitations of claim 35. Therefore claims 38-44 recite the same abstract idea of claim 35. Claims 38-44 recite additional mental processes (e.g. claims 40-41 and 43), insignificant extra-solution activity (e.g. claims 38-39 and 44), and non-functional descriptive language (e.g. claim 42). Therefore, the aforementioned claims 38-44 are also directed to patent ineligible subject matter for the same reasons as identified in claim 35.

As per claims 45 and 48-54, they have similar limitations as claims 35 and 38-44 respectively above, and are therefore rejected using the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 35 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calvanese Strinati et al. (US 2016/0274938) (hereinafter Calvanese as provided in the Notice of References Cited dated 04/28/2021).

As per claim 35, Calvanese teaches a wireless transmit/receive unit (WTRU) in a wireless network, comprising: 
	a processor ([0027] computer) configured to: 
	determine one or more service-level requirements associated with an application, wherein the one or more service-level requirements comprise a latency requirement and a power consumption requirement ([0032] consider power consumption and latency constraints of a task/application to determine whether or not to offload the task/application);
	determine a wireless network condition ([0032], [0067], and [0073] consider communication channel conditions to determine whether or not to offload the task/application);
	send a first message to a remote entity based on a determination that offloading a task to the remote entity in view of the wireless network condition satisfies the latency requirement and the power consumption requirement ([0036] and [0065] transmit an offload execution request for execution of the task by/to a third-party equipment of the cellular communication network based on classifying the task as belonging to immediate offloaded execution based on the factors considered in [0032], [0067], and [0073] above); and
	receive a second message from the remote entity, the second message indicating data associated with the task ([0036] receive information of acceptance of the offload request from the third-party equipment authorizing the offloaded execution of the task to/by the third-party equipment).

As per claim 45, it has similar limitations as claim 35 and is therefore rejected using the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 38, 40-41, 48, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Calvanese and Ji et al. (US 2010/0240373) (hereinafter Ji as previously cited).

As per claim 38, Ji teaches wherein the processor is further configured to send wireless transmission parameters for the offloading of the task to the remote entity ([0075] transmit and receive parameter adjustments for task offloading).

Ji and Calvanese are both concerned with task offloading in a computing environment. Calvanese teaches offloading execution of computing tasks of a wireless equipment while Ji teaches offloading data for load balancing purposes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calvanese in view of Ji because varying levels of service and downlink transmission power can facilitate reducing transmission power to serve member devices while mitigating interference to non-member devices. Where increased offloading is desired, load balancing can transmit a higher level of service to hybrid cell access point, and service level initializing component can accordingly implement the higher level of service to accommodate more wireless devices, while load balancing can also raise download transmission power to increase the service coverage area.

As per claim 40, Ji teaches wherein the processor is further configured to select a reliability requirement for the offloading of the task to the remote entity based on the wireless network condition ([0070] determine a level of service to provide for load balancing based on parameters to adjust for example download transmission power to ensure reliable communications).

Ji and Calvanese are both concerned with task offloading in a computing environment. Calvanese teaches offloading execution of computing tasks of a wireless equipment while Ji teaches offloading data for load balancing purposes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calvanese in view of Ji because varying levels of service and downlink transmission power can facilitate reducing transmission power to serve member devices while mitigating interference to non-member devices. Where increased offloading is desired, load balancing can transmit a higher level of service to hybrid cell access point, and service level initializing component can accordingly implement the higher level of service to accommodate more wireless devices, while load balancing can also raise download transmission power to increase the service coverage area.

As per claim 41, Ji teaches wherein the processor is further configured to configure a CPU power and wireless transmission parameters at the WTRU and at the remote entity based on the selected reliability requirement ([0070] determine a level of service to provide for load balancing based on parameters to adjust for example download transmission power to ensure reliable communications).

As per claim 48, it has similar limitations as claim 38 and is therefore rejected using the same rationale. 

As per claim 50, it has similar limitations as claim 40 and is therefore rejected using the same rationale. 

As per claim 51, it has similar limitations as claim 41 and is therefore rejected using the same rationale. 

Claims 39 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Calvanese and Raju et al. (US 2015/0281407) (hereinafter Raju as previously cited).

As per claim 39, Raju teaches wherein the processor is further configured to convert the task into packets to be transmitted over the wireless network ([0044] convert data received into IP packets that can be sent out to a network).

Raju and Calvanese are both concerned with computer network communications. Calvanese teaches offloading execution of computing tasks of a wireless equipment while Raju teaches converting received data into packets to be sent over a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calvanese in view of Raju because it would provide for a way of offloading of non-urgent tasks via an opportunistic use of a radio link designed to relieve the system during subsequent time slots while the system is prevented from performing expensive offloading processes if the channel conditions are not good.

As per claim 49, it has similar limitations as claim 39 and is therefore rejected using the same rationale. 

Claims 42-44 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Calvanese and Quan et al. (US 2013/0176864) (hereinafter Quan).

As per claim 42, Quan teaches wherein the data received from the remote entity comprises a NACK message if errors are incurred during the offloading of the task ([0009] and [0034]-[0035] if there is unsuccessful communication between a sender and receiver then the receiver sends a NACK packet to the sender).

Quan and Calvanese are both concerned with computer network communications. Calvanese teaches offloading execution of computing tasks of a wireless equipment while Quan teaches notifying a sender of unsuccessful communication from the receiver via a NACK message. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calvanese in view of Quan because the sender would reduce transmit power when the transmit power is at a maximum transmit power level if neither the ACK packet nor the NACK packet is received within a predetermined time period, and the sender may retransmit the first packet while increasing the transmit power level.

As per claim 43, Quan teaches wherein, upon receipt of the NACK message for the task, the processor is further configured to re-configure the one or more service-level requirements for the application ([0053] and [0063] adjust the modulation and coding scheme and/or the transmit power level if a NACK is received).  

As per claim 44, Quan teaches wherein the processor is further configured to send the reconfigured one or more service-level requirements to the remote entity ([0054]; [0064]; [0074] retransmit a packet in accordance with the adjusted modulation and coding scheme and/or the transmit power level).

As per claim 52, it has similar limitations as claim 42 and is therefore rejected using the same rationale. 

As per claim 53, it has similar limitations as claim 43 and is therefore rejected using the same rationale. 

As per claim 54, it has similar limitations as claim 44 and is therefore rejected using the same rationale. 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Krishnaswamy et al. (US 2014/0105083) disclose determining when to offload data to a neighboring wireless terminal based on different factors.

Ljubuncic et al. (US 2016/0162004) disclose determining when to offload tasks to other nodes and whether to accept the offload task request from the requesting node.

Li et al. (US 2015/0124601) disclose determining when to offload traffic to a different access point.

Azar (US 2014/0122558) disclose offloading certain classes of compute operations while considering latency and power factors.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 23, 2022